                                                                                                 DIANA S. EBRON, ESQ.
                                                                                             1   Nevada Bar No. 10580
                                                                                                 E-mail: diana@kgelegal.com
                                                                                             2   KIM GILBERT EBRON
                                                                                                 7625 Dean Martin Drive, Suite 110
                                                                                             3   Las Vegas, Nevada 89139
                                                                                                 Telephone: (702) 485-3300
                                                                                             4   Facsimile: (702) 485-3301
                                                                                                 Attorneys for SFR Investments Pool 1, LLC
                                                                                             5
                                                                                                                             UNITED STATES DISTRICT COURT
                                                                                             6
                                                                                                                                  DISTRICT OF NEVADA
                                                                                             7
                                                                                                 BANK OF AMERICA, N.A., successor by              Case No. 2:16-cv-02768-MMD-CWH
                                                                                             8   merger to BAC HOME LOANS SERVICING,
                                                                                                 LP fka COUNTRYWIDE HOME LOANS     STIPULATION AND ORDER TO EXTEND
                                                                                             9   SERVICING, LP and FEDERAL NATIONALTIME FOR:
                                                                                                 MORTGAGE ASSOCIATION,             (1) SFR INVESTMENTS POOL 1, LLC TO
                                                                                            10                                     RESPOND TO PLAINTIFFS’ MOTION
                                                                                                                  Plaintiffs,
                                                                                                 vs.                               FOR SUMMARY JUDGMENT [ECF NO.
                                                                                            11
                                                                                                                                   84]
                                                                                            12   SANTA BARBARA HOMEOWNERS          (2) SFR INVESTMENTS POOL 1, LLC TO
                                                                                                 ASSOCIATION; SFR INVESTMENTS POOL FILE A REPLY SUPPORTING ITS
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   1, LLC; ABSOLUTE COLLECTION       MOTION FOR SUMMARY JUDGMENT
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                                 SERVICES, LLC,                    [ECF NO. 121];
                                                                                            14                    Defendants.
                                                                                                                                   (3) PLAINTIFFS TO FILE A REPLY
                                                                                                                                   SUPPORTING THEIR MOTION FOR
                                                                                            15   AND RELATED CLAIMS                SUMMARY JUDGMENT [ECF NO. 84];
                                                                                                                                   AND
                                                                                            16
                                                                                                                                   (4) ABSOLUTE COLLECTION SERVICES,
                                                                                            17                                    LLC TO FILE A REPLY SUPPORTING ITS
                                                                                                                                  JOINDER TO SANTA BARBARA
                                                                                            18                                    HOMEOWNERS ASSOCIATION’S
                                                                                                                                  MOTION FOR SUMMARY JUDGMENT
                                                                                            19                                    [ECF NO. 120]
                                                                                                                                   (Second Request)
                                                                                            20

                                                                                            21          Pursuant to LR IA 6-1, LR IA 6-2, and LR 7-1, Plaintiffs / Counter-Defendants, BANK
                                                                                            22   OF AMERICA, N.A. (“BANA”) and FEDERAL NATIONAL MORTGAGE ASSOCIATION’S
                                                                                            23   (“Fannie Mae”), Defendant / Counterclaimant / Cross-Claimant, SFR INVESTMENTS POOL 1,
                                                                                            24   LLC (“SFR”), Defendant Absolute Collection Services, LLC (“Absolute”) and Defendant
                                                                                            25   SANTA BARBARA HOMEOWNERS ASSOCIATION (“Association”) (collectively, the
                                                                                            26   “Parties”), by and through their respective undersigned counsel of record, hereby stipulate and
                                                                                            27   agree to coordinate briefing deadlines and extend the deadlines as set forth herein:
                                                                                            28   ///

                                                                                                                                                -1-
                                                                                             1        1.        On August 31, 2018, Fannie Mae and BANA filed their motion for summary

                                                                                             2   judgment. ECF No. 84.

                                                                                             3        2.        On September 4, 2018, SFR filed countermotions to strike and for FRCP Rule 56(d)

                                                                                             4   relief in response to Fannie Mae and BANA's motion for summary judgment. ECF Nos. 85, 86.

                                                                                             5        3.        On September 7, 2018, Fannie Mae filed a motion to stay discovery or in

                                                                                             6   the alternative emergency motion to quash the notice of deposition and/or for a protective order to

                                                                                             7   limit SFR's 30(b)(6) deposition topics. ECF No. 87.

                                                                                             8        4.        On September 12, 2018, Santa Barbara filed its opposition to Fannie Mae

                                                                                             9   and BANA’s motion for summary judgment. ECF No. 92.

                                                                                            10        5.        On September 18, 2018, the Court entered a Stipulation and Order which extended

                                                                                            11   the deadline for Fannie Mae and BANA to respond to SFR’s countermotions to October 12, 2018,

                                                                                            12   and which directed the Parties to submit a briefing schedule within 5 days after ECF No. 87
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   is decided with respect to: (a) SFR’s deadline to respond to Fannie Mae and BANA's motion
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   for summary judgment; and (b) Fannie Mae and BANA’s deadline to file a reply supporting

                                                                                            15   their motion for summary judgment. ECF No. 94.

                                                                                            16        6.        On December 18, 2018, Santa Barbara filed its motion for summary judgment. ECF

                                                                                            17   No. 119.

                                                                                            18        7.        On December 21, 2018, Absolute filed its joinder to Santa Barbara’s motion for

                                                                                            19   summary judgment. ECF No. 120.

                                                                                            20        8.        On December 21, 2018, SFR filed its motion for summary judgment. ECF No. 121.

                                                                                            21        9.        On February 8, 2019, the Association filed its reply in support of its motion for

                                                                                            22   summary judgment. ECF No. 127.

                                                                                            23       10.        In order to harmonize the remaining summary judgment briefing with the schedule

                                                                                            24   established in the September 18, 2018 Stipulation and Order, the Court enterer a Stipulation and

                                                                                            25   Order on February 11, 2019, directing that SFR’s reply in support of its motion for summary

                                                                                            26   judgment [ECF No. 121], and Absolute’s reply in support of its joinder to Santa Barbara’s motion

                                                                                            27   for summary judgment [ECF No. 120], will be due the same time as Fannie Mae’s and BANA’s

                                                                                            28   reply supporting their motion for summary judgment, once that date is established in accordance

                                                                                                                                                -2-
                                                                                             1   with the September 18, 2018 Stipulation and Order. ECF No. 129.

                                                                                             2       11.         On June 4, 2019, the Court entered an Order which: DENIED SFR’s motion to

                                                                                             3   strike [ECF No. 85]; DENIED SFR’s motion for FRCP 56(d) relief [ECF No. 86]; GRANTED

                                                                                             4   Fannie Mae’s and BANA’s joinder to stay discovery [ECF Nos. 87, 89]; DENIED Fannie Mae’s

                                                                                             5   motion to quash [ECF No. 88]; DENIED BANA’s motion for protective order [ECF No. 90]; and

                                                                                             6   DENIED SFR’s motion to stay [ECF No. 101]. ECF No. 130.

                                                                                             7       12.         The June 4, 2019 Order also directed that per the February 11, 2019 Stipulation and

                                                                                             8   Order [ECF No. 129], the Parties “must file the replies supporting their respective motions for

                                                                                             9   summary judgment (ECF Nos. 84, 119, 121) within 5 days of when this order is entered.” ECF

                                                                                            10   No. 130 at 6:1-3.

                                                                                            11       13.         The instant stipulation is necessary because of the apparent conflict between

                                                                                            12   the September 18, 2018 Stipulation and Order [ECF No. 94], and the June 4, 2019 Order
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13   [ECF No. 130]. The September 18, 2018 Stipulation and Order directed that SFR’s deadline to
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14   respond to Fannie Mae and BANA's motion for summary judgment, and Fannie Mae and BANA’s

                                                                                            15   deadline to file a reply supporting their motion for summary judgment, were to be set via a briefing

                                                                                            16   schedule to be submitted within 5 days after the motion to stay discovery [ECF No. 87] was

                                                                                            17   decided. ECF No. 94, ¶ 7. However, while the June 4, 2019 Order resolves the motion to stay

                                                                                            18   discovery, it does not address the deadline for SFR to file its as-yet-unfiled response to Fannie

                                                                                            19   Mae and BANA’s motion for summary judgment, which also means that Fannie Mae and BANA

                                                                                            20   cannot file a reply. This likewise affects the deadline for Absolute to file its reply in support of its

                                                                                            21   joinder to Santa Barbara’s motion for summary judgment [ECF No. 120], which the February 11,

                                                                                            22   2019 Stipulation and Order states is due the same time as Fannie Mae’s and BANA’s reply

                                                                                            23   supporting their motion for summary judgment. ECF No. 129, ¶ 10.

                                                                                            24       14.         In order to resolve these discrepancies, the Parties agree that: (1) SFR shall file its

                                                                                            25   response to Fannie Mae and BANA's motion for summary judgment [ECF No. 84] by July 3,

                                                                                            26   2019; (2) Fannie Mae, BANA, and SFR shall file their replies supporting their respective motions

                                                                                            27   for summary judgment [ECF Nos. 84, 121] by July 31, 2019; and (3) Absolute shall file its reply

                                                                                            28   in support of its joinder to Santa Barbara’s motion for summary judgment [ECF No. 120] by July

                                                                                                                                                  -3-
                                                                                             1   31, 2019.

                                                                                             2       15.        This is the second request for an enlargement of time of the subject deadlines. The

                                                                                             3   Parties stipulate to the foregoing in good faith and not for purposes of delay.

                                                                                             4

                                                                                             5    Dated this 10th day of June, 2019.                Dated this 10th day of June, 2019.
                                                                                             6    KIM GILBERT EBRON                                 AKERMAN, LLP
                                                                                             7    /s/ Diana S. Ebron                                /s/ Tenesa S. Powell
                                                                                                  DIANA S. EBRON, ESQ.                              DARREN T. BRENNER, ESQ.
                                                                                             8    Nevada Bar No. 10580                              Nevada Bar No. 8386
                                                                                                  JACQUELINE A. GILBERT, ESQ.                       TENESA S. POWELL, ESQ.
                                                                                             9    Nevada Bar No. 10593                              Nevada Bar No. 12488
                                                                                                  7625 Dean Martin Dr., Suite 110                   1635 Village Center Circle, Suite 200
                                                                                            10    Las Vegas, Nevada 89139                           Las Vegas, NV 89134
                                                                                                  Attorneys for SFR Investments Pool 1, LLC         Attorneys for Plaintiff Bank of America, N.A.,
                                                                                            11                                                      and Federal National Mortgage Association
                                                                                            12    Dated this 10th day of June, 2019.                Dated this 10th day of June, 2019.
                    7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                            13    BOYACK ORME & ANTHONY                             ABSOLUTE COLLECTION SERVICES, LLC
                                                        (702) 485-3300 FAX (702) 485-3301
                         LAS VEGAS, NEVADA 89139




                                                                                            14    /s/ Colli C. McKiever                             /s/ Shane D. Cox
                                                                                                  EDWARD D. BOYACK, ESQ.                            SHANE D. COX, ESQ.
                                                                                            15    Nevada Bar No. 5229                               Nevada Bar No. 13852
                                                                                                  COLLI C. MCKIEVER, ESQ.                           8440 W Lake Mead Blvd., Ste. 210
                                                                                            16    Nevada Bar No. 13724                              Las Vegas, NV 89128
                                                                                                  7432 W Sahara Ave., Ste. 101                      Attorney for Absolute Collection Services, LLC
                                                                                            17    Las Vegas, NV 89117
                                                                                                  Attorneys for Defendant Santa Barbara
                                                                                            18    Homeowners Association
                                                                                            19

                                                                                            20
                                                                                                                                               IT IS SO ORDERED.
                                                                                            21

                                                                                            22

                                                                                            23                                                 UNITED STATES DISTRICT JUDGE
                                                                                            24                                                 DATED: June 10, 2019
                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                                                 -4-
